Citation Nr: 1828496	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to higher ratings for service-connected lumbar spine disability, initially rated as 10 percent disabling prior to June 30, 2014, and as 20 percent disabling from that date.

2.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity associated with lumbar spine disability.

3.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity associated with lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability and associated radiculopathy of the bilateral lower extremities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO in San Diego, California granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 0 percent (noncompensable) disability rating, effective June 17, 2009. 

In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in August 2010.  In March 2012, the RO assigned an initial 10 percent disability rating for degenerative disc disease of the lumbar spine, from June 17, 2009.  Jurisdiction of the claims file was subsequently transferred to the RO in Oakland, California, which certified the appeal to the Board.

In August 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.
In December 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the service-connected lumbar spine disability, to include on an extra-schedular basis (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)) and remanded both claims on appeal for further development.

On remand, in a July 2014 decision, a Decision Review Officer (DRO) re-characterized the Veteran's service-connected lumbar spine disability as degenerative arthritis of the lumbar spine and assigned a 20 percent disability rating, from June 30, 2014.  The DRO also granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent disability rating, also effective June 30, 2014. 

After accomplishing further action, the agency of original jurisdiction (AOJ) denied a higher rating for lumbar spine disability, and a TDIU due to that disability (as reflected in an October 2014 rating decision and supplemental SOC (SSOC)), and returned these matters to the Board.  In April 2016, the Board again remanded the claims on appeal to the AOJ for further development. 

In April 2017, the Board again remanded the claims on appeal to the AOJ for further development.  The Board also determined that although the Veteran did not appeal the initial 10 percent rating assigned for associated radiculopathy of the left lower extremity, the Board considered the matter of a higher rating for that disability as part of the evaluation of the lumbar spine disability and a possible factor in the matter of the Veteran's entitlement to a TDIU due to that disability.

In a March 2018 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned an initial 10 percent disability rating, effective March 6, 2018.  Similarly, although the Veteran did not appeal the initial 10 percent rating assigned for associated radiculopathy of the right lower extremity, on these facts and consistent with the Board's previous finding, the Board also considers the matter of a higher rating for that disability as part of the evaluation of the lumbar spine disability and a possible factor in the matter of the Veteran's entitlement to a TDIU due to that disability (as now reflected on the title page).
After accomplishing further action, the AOJ continued to deny all claims, to include the matter of an initial higher rating for right lower extremity radiculopathy (as reflected in a March 2018 SSOC), and returned these matters to the Board for further consideration.  

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that still further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the appeal in April 2017 and specifically directed the AOJ to ascertain the Veteran's correct address and resend a copy of the January 2017 SSOC to the Veteran's correct, current address, as well as his current representative.  In September 2017, the AOJ resent the SSOC to an address listed on Experian and last used in 2016.  A February 2018 report of general information reflects that the Veteran called in inquiring about his case and explained that his contact information was incorrect and provided his correct address.  However, the January 2017 SSOC was not resent to the correct and current address provided by the Veteran.   

As the AOJ still has not sent a copy of the January 2017 SSOC to the Veteran's correct address to afford him the opportunity to respond thereto, as directed, yet another remand of this matter is necessary to ensure compliance with the Board's April 2017 remand instructions.  See Stegall supra. 

Hence, on remand, the AOJ must re-send the January 2017 SSOC to the Veteran's correct, current address, as listed in the February 2018 report of general information and correspondence subsequent to that date, and afford him and his representative an appropriate opportunity to respond.

Also, while this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the AOJ requested treatment records from the Palo Alto VA Medical Center (VAMC), and that records from this facility dated through January 2017 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since January 2017.

Additionally, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby remanded for the following action:

1.   Re-send to the Veteran at his current, correct address as listed in the January 2018 Report of General Information and April 18, 2018, BVA correspondence, a copy of the January 2017 SSOC.  Afford him and his representative an appropriate opportunity for response.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Palo Alto VAMC dated since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, if any additional evidence is added to the claims file since issuance of the March 2018 SSOC, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




